Exhibit 10.1

 

Execution Version

 

AMENDED AND RESTATED COLLATERAL AGREEMENT

 

made by

 

each of the Grantors (as defined herein)

 

in favor of

 

Wells Fargo Bank, National Association,

 

as Collateral Agent

 

Dated as of February 14, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

2

 

 

 

Section 1.01

Definitions

2

Section 1.02

Other Definitional Provisions; References

5

Section 1.03

Computation of Time Periods

5

 

 

ARTICLE II [Reserved]

5

 

 

ARTICLE III Grant of Security Interest

5

 

 

 

Section 3.01

Grant of Security Interest

5

Section 3.02

Transfer of Pledged Securities

8

Section 3.03

Grantors Remains Liable under Accounts, Chattel Paper and Payment Intangibles

8

 

 

ARTICLE IV Acknowledgments, Waivers and Consents

9

 

 

 

Section 4.01

Acknowledgments, Waivers and Consents

9

Section 4.02

No Subrogation, Contribution or Reimbursement

11

 

 

ARTICLE V Representations and Warranties

12

 

 

 

Section 5.01

[Reserved]

12

Section 5.02

Benefit to the Grantor

12

Section 5.03

[Reserved]

12

Section 5.04

Title; No Other Liens

12

Section 5.05

Perfected First Priority Liens

12

Section 5.06

Legal Name, Organizational Status, Chief Executive Office

13

Section 5.07

Prior Names

13

Section 5.08

Pledged Securities

13

Section 5.09

Goods

13

Section 5.10

Instruments and Chattel Paper

13

Section 5.11

Truth of Information; Accounts

13

Section 5.12

Governmental Obligors

14

 

 

 

ARTICLE VI Covenants

14

 

 

 

Section 6.01

[Reserved]

14

Section 6.02

Maintenance of Perfected Security Interest; Further Documentation

14

Section 6.03

Maintenance of Records

15

Section 6.04

[Reserved]

15

Section 6.05

[Reserved]

15

Section 6.06

Changes in Locations, Name, etc.

15

Section 6.07

[Reserved]

15

Section 6.08

Limitations on Dispositions of Collateral

15

Section 6.09

Pledged Securities

15

Section 6.10

Reserved

16

Section 6.11

Analysis of Accounts, Etc.

16

Section 6.12

Instruments and Tangible Chattel Paper

17

Section 6.13

[Reserved]

17

 

i

--------------------------------------------------------------------------------


 

Section 6.14

Commercial Tort Claims

17

 

 

ARTICLE VII Remedial Provisions

17

 

 

 

Section 7.01

Pledged Securities

17

Section 7.02

Collections on Accounts, Etc.

18

Section 7.03

Proceeds

19

Section 7.04

UCC and Other Remedies

19

Section 7.05

Private Sales of Pledged Securities

20

Section 7.06

Waiver; Deficiency

21

Section 7.07

Non-Judicial Enforcement

21

 

 

ARTICLE VIII The Collateral Agent

21

 

 

 

Section 8.01

Collateral Agent’s Appointment as Attorney-in-Fact, Etc.

21

Section 8.02

Duty of Collateral Agent

23

Section 8.03

Execution of Financing Statements

23

Section 8.04

Authority of Collateral Agent

24

 

 

ARTICLE IX Subordination of Indebtedness

24

 

 

 

Section 9.01

Subordination of All Grantor Claims

24

Section 9.02

Claims in Bankruptcy

24

Section 9.03

Payments Held in Trust

25

Section 9.04

Liens Subordinate

25

Section 9.05

Notation of Records

25

 

 

ARTICLE X Miscellaneous

25

 

 

 

Section 10.01

Waiver

25

Section 10.02

Notices

25

Section 10.03

Payment of Expenses, Indemnities, Etc.

26

Section 10.04

Amendments in Writing

27

Section 10.05

Successors and Assigns

27

Section 10.06

Invalidity

27

Section 10.07

Counterparts

27

Section 10.08

Survival

27

Section 10.09

Captions

27

Section 10.10

Governing Law; Submission to Jurisdiction

27

Section 10.11

Acknowledgments

29

Section 10.12

Additional Grantors

29

Section 10.13

Set-Off

30

Section 10.14

Releases

30

Section 10.15

Reinstatement

30

Section 10.16

Acceptance

31

Section 10.17

Amendment and Restatement

31

Section 10.18

No Oral Agreements

31

Section 10.19

Collateral Agent

31

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.                                      Notice Addresses of Grantors

 

2.                                      Description of Pledged Securities

 

3.                                      Commercial Tort Claims

 

4.                                      Filings and Other Actions Required to
Perfect Security Interests

 

5.                                      Legal Name, Location of Jurisdiction of
Organization, Organizational Identification Number, Taxpayor Identification
Number and Chief Executive Office

 

6.                                      Prior Names, Prior Chief Executive
Office, Location of Tangible Assets

 

ANNEX:

 

1.                                      Form of Assumption Agreement

 

iii

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED COLLATERAL AGREEMENT, dated as of February 14, 2018,
is made by Jones Energy Holdings, LLC, a Delaware limited liability company (the
“Borrower”) and each of its Subsidiaries that is a signatory hereto (the
Borrower and each such Subsidiary that is a signatory hereto, together with any
other Subsidiary of the Borrower that becomes a party hereto from time to time
after the date hereof, the “Grantors”), in favor of Wells Fargo Bank, National
Association, as collateral agent (in such capacity, together with its successors
in such capacity, the “Collateral Agent”), for the ratable benefit of the
Secured Parties (such capitalized term and other capitalized terms used in this
Agreement as hereinafter defined).

 

WHEREAS, pursuant to that certain Credit Agreement dated as of December 31, 2009
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Credit Agreement”), by and among the Borrower, each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”) and Wells Fargo Bank, N.A., as administrative agent (the
“Administrative Agent”), the Lenders have extended commitments to make loans to
the Borrower and to participate in letters of credit issued thereunder; and

 

WHEREAS, the Borrower and its Restricted Subsidiaries (as defined in the Credit
Agreement) have entered into or may enter into certain Permitted Swap Agreements
(as defined in the Credit Agreement);

 

WHEREAS, the Borrower and its Restricted Subsidiaries (as defined in the Credit
Agreement) have entered into or may enter into arrangements for certain Bank
Products (as defined in the Credit Agreement) pursuant to the terms of the
Credit Agreement;

 

WHEREAS, pursuant to that certain Indenture, dated as of the date hereof (as
amended, amended and restated, supplemented, and otherwise modified from time to
time, the “Indenture”), among the Borrower, the other Grantors party thereto
from time to time and UMB Bank, N.A., as trustee (the “Trustee”), the Borrower
issued notes thereunder;

 

WHEREAS, the Grantors may incur Additional Priority Lien Debt and Priority Lien
Obligations (each as defined in the Collateral Agency Agreement) from time to
time, subject to the terms and conditions of the Collateral Agency Agreement;

 

WHEREAS, the Collateral Agent has agreed to act as collateral agent on behalf of
all present and future Priority Lien Secured Parties (as defined in the
Collateral Agency Agreement) with respect to the Collateral (as hereinafter
defined) and is entering into this Agreement in accordance with the Collateral
Agency Agreement;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
extensions of credit and the incurrence of the Priority Lien Obligations;

 

WHEREAS, in connection with the Credit Agreement the Borrower and certain of its
Subsidiaries executed and delivered to the Administrative Agent that certain
Guarantee and Collateral Agreement dated as of December 31, 2009, by the
Borrower and certain of its Subsidiaries party thereto in favor of the
Administrative Agent on behalf of the Secured Parties (as defined in the Credit
Agreement) (as amended, restated, or otherwise modified prior to the date
hereof, the “Existing Borrower GCA”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, in connection with the transactions contemplated by Amendment No. 12
(as defined in the Credit Agreement), the parties to the Existing Borrower GCA
wish to, and do hereby, amend and restate the Existing Borrower GCA (to the
extent such provisions therein relate to the granting of a security interest or
the provision of Collateral), and the Grantors that are not party to the
Existing Borrower GCA wish to become a Grantor hereunder as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and to induce each Priority
Lien Secured Party to enter into the applicable Priority Lien Documents (as
defined in the Collateral Agency Agreement) and to induce the Priority Lien
Secured Parties to make their respective extensions of credit to the Borrower
thereunder and the extension of financial accommodations under the Permitted
Swap Agreements and with respect to the Bank Products referred to above, each
Grantor hereby agrees with the Collateral Agent, for the ratable benefit of the
Secured Parties, as follows:

 

ARTICLE I
Definitions

 

Section 1.01          Definitions.

 

(a)           As used in this Agreement (as defined below), each term defined
herein shall have the meaning indicated herein.  Unless otherwise defined
herein, terms defined in the Collateral Agency Agreement and used herein shall
have the meanings given to them in the Collateral Agency Agreement, or, if not
defined therein, have the respective meanings assigned to them in the Credit
Agreement, and the following terms as well as all uncapitalized terms which are
defined in the UCC (as defined below) on the date hereof are used herein as so
defined: Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Payment Intangibles, Proceeds, Supporting Obligations, and Tangible Chattel
Paper.

 

(b)           The following terms shall have the following meanings:

 

“Account Debtor” shall mean a Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

 

“Agreement” shall mean this Amended and Restated Collateral Agreement, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time.

 

“Cash Collateral Accounts” shall mean all Deposit Accounts held with the
Collateral Agent as cash collateral for letters of credit in accordance with the
Credit Agreement.

 

“Collateral” shall have the meaning assigned such term in Section 3.01.

 

“Collateral Agency Agreement” means that certain Collateral Agency Agreement,
dated as of the date hereof, by and among the Borrower, the other Grantors party
thereto from time to time, the Trustee, the Collateral Agent, Wells Fargo Bank,
N.A., as administrative agent and each other secured representative party
thereto from time to time, as amended, amended and restated, supplemented or
otherwise modified from time to time.

 

2

--------------------------------------------------------------------------------


 

“Collateral Agent” has the meaning set forth in the introductory paragraph to
this Agreement.

 

“Contracts” shall mean all contracts to which any Grantor now is, or hereafter
will be bound, or to which such Grantor is or hereafter will be a party,
beneficiary or assignee and all exhibits, schedules and other attachments to
such contracts, as the same may be amended, supplemented or otherwise modified
or replaced from time to time.

 

“Contract Documents” shall mean all Instruments, Chattel Paper, letters of
credit, bonds, guarantees or similar documents evidencing, representing, arising
from or existing in respect of, relating to, securing or otherwise supporting
the payment of, the Contract Rights.

 

“Contract Rights” shall mean (i) all (A) of any Grantor’s rights to payment
under any Contract or Contract Document and (B) payments due and to become due
to any Grantor under any Contract or Contract Document, in each case whether as
contractual obligations, damages or otherwise; (ii) all of any Grantor’s claims,
rights, powers, or privileges and remedies under any Contract or Contract
Document; and (iii) all of any Grantor’s rights under any Contract or Contract
Document to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, waiver or approval together with full power and authority with respect
to any Contract or Contract Document to demand, receive, enforce or collect any
of the foregoing rights or any Property which is the subject of any Contract or
Contract Document, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action which, as requested by the
Collateral Agent, may be necessary or advisable in connection with any of the
foregoing.

 

“Dollars” refers to lawful money of the United States of America.

 

“Excluded Accounts” shall mean (a) any Deposit Account, securities account or
commodities account exclusively used for payroll, taxes and other employee wage
and benefit payments, (b) any Deposit Account, trust account, escrow account or
security deposit established pursuant to statutory obligations or for the
payment of taxes or holding funds in trust for third parties in the ordinary
course of business and (c) any Deposit Account, securities account or
commodities account in which the aggregate amount on deposit (or, in the case of
any securities account, the total fair market value of all securities held in
such account) does not exceed $1,000,000 as of the end of any Business Day.

 

“Excluded Certificated Collateral” shall have the meaning assigned such term in
Section 3.01(b).

 

“Excluded Contracts” shall have the meaning assigned such term in
Section 3.01(b).

 

“Excluded Equity” shall have the meaning assigned such term in Section 3.01(b).

 

“Excluded Governmental Permits” shall have the meaning assigned such term in
Section 3.01(b).

 

“Excluded Perfection Assets” shall mean, collectively (a) any Excluded Accounts
and (b) any Property (i) in which a security interest cannot be perfected by the
filing of a financing

 

3

--------------------------------------------------------------------------------


 

statement under the UCC and (ii) with respect to which the Controlling Priority
Lien Representative has determined, and continues to maintain, in its reasonable
discretion that the cost of perfecting a security interest in such Property
outweighs any benefit that would be received by the Secured Parties therefrom;
provided that any such Property shall immediately and automatically cease to
constitute “Excluded Perfection Assets” if, at any time, the Controlling
Priority Lien Representative determines in its reasonable discretion that the
cost of perfecting a security interest in such Property no longer outweighs the
benefit that would be received by the Secured Parties therefrom.

 

“Excluded PMSI Collateral” shall have the meaning assigned such term in
Section 3.01(b).

 

“Excluded Real Property” shall have the meaning assigned such term in
Section 3.01(b).

 

“Exempt Goods” shall have the meaning assigned such term in Section 5.09.

 

“Exempt Instruments and Chattel Paper” shall have the meaning assigned such term
in Section 5.10.

 

“Foreign Subsidiary” shall have the meaning assigned such term in
Section 3.01(b).

 

“Governmental Permits” shall mean any franchise, permit, certificate, license or
authorization of any Governmental Authority.

 

“Issuers” shall mean, collectively, each Grantor or other Subsidiary of the
Borrower that is an issuer of any Equity Interest.

 

“Obligations” shall mean, collectively, all Priority Lien Obligations. 
Notwithstanding anything to the contrary contained herein or in any Priority
Lien Document, no Excluded Swap Obligations shall be “Obligations”.

 

“Permitted Swap Agreement” shall mean any Swap Agreement entered into by any
Grantor with any Hedge Bank.

 

“Pledged Securities” shall mean: (i) all of the Grantors’ interests in and to
the Equity Interests or other ownership interests of any Issuer, including,
without limitation, the Equity Interests described or referred to in Schedule 2;
and (ii) (a) the certificates or instruments, if any, representing such Equity
Interests, (b) all dividends (cash, stock or otherwise), cash, instruments,
rights to subscribe, purchase or sell and all other rights and Property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Equity Interests, (c) all replacements,
additions to and substitutions for any of the Property referred to in this
definition, including, without limitation, claims against third parties, (d) the
proceeds, interest, profits and other income of or on any of the Property
referred to in this definition and (e) all books and records relating to any of
the Property referred to in this definition.

 

“Priority Lien Documents” has the meaning given to such term in the Collateral
Agency Agreement.

 

“Secured Parties” shall mean, collectively, all Priority Lien Secured Parties.

 

4

--------------------------------------------------------------------------------


 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Termination” shall mean the Discharge of Priority Lien Obligations.

 

“UCC” shall mean the Uniform Commercial Code, as it may be amended, from time to
time in effect in the State of New York; provided, however, in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such attachment, perfection or priority and for purposes of definitions related
to such provisions.

 

Section 1.02                             Other Definitional Provisions;
References.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The gender of
all words shall include the masculine, feminine, and neuter, as appropriate. 
The words “herein,” “hereof,” “hereunder” and other words of similar import when
used in this Agreement refer to this Agreement as a whole, and not to any
particular article, section or subsection.  Any reference herein to a
Section shall be deemed to refer to the applicable Section of this Agreement
unless otherwise stated herein.  Any reference herein to an exhibit, schedule or
annex shall be deemed to refer to the applicable exhibit, schedule or annex
attached hereto unless otherwise stated herein.  Where the context requires,
terms relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

 

Section 1.03                             Computation of Time Periods.  In this
Agreement, with respect to the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding.”

 

ARTICLE II
[Reserved]

 

ARTICLE III
Grant of Security Interest

 

Section 3.01                             Grant of Security Interest.

 

(a)                                 Each Grantor hereby pledges, assigns and
transfers to the Collateral Agent, and grants to the Collateral Agent, for the
ratable benefit of the Secured Parties, a security interest in all of the
following Property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest and whether now existing or hereafter coming into
existence (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations:

 

(1)                                 all Accounts and Payment Intangibles;

 

5

--------------------------------------------------------------------------------


 

(2)                                 all Chattel Paper (whether Tangible Chattel
Paper or Electronic Chattel Paper);

 

(3)                                 all Commercial Tort Claims described on
Schedule 3 hereto;

 

(4)                                 all Cash Collateral Accounts;

 

(5)                                 all Documents;

 

(6)                                 all General Intangibles (including, without
limitation, rights in and under any Swap Agreements);

 

(7)                                 all Goods (including, without limitation,
all Inventory and all Equipment, but excluding all Fixtures);

 

(8)                                 all Instruments;

 

(9)                                 all Investment Property;

 

(10)                          all Letter-of-Credit Rights (whether or not the
letter of credit is evidenced by a writing);

 

(11)                          all Pledged Securities;

 

(12)                          all Supporting Obligations;

 

(13)                          all cash and Money;

 

(14)                          all Deposit Accounts (other than accounts
exclusively used for payroll, taxes and other employee wage and benefit
payments), Securities Accounts and Commodity Accounts;

 

(15)                          all Governmental Permits, Contracts and Contract
Rights;

 

(16)                          all books and records pertaining to the
Collateral; and

 

(17)                          to the extent not otherwise included, all Proceeds
and products of any and all of the foregoing and all collateral security,
guarantees and other Supporting Obligations given with respect to any of the
foregoing.

 

(b)                                 Notwithstanding anything to the contrary
contained in Section 3.01(a) and other than to the extent set forth in this
Section 3.01(b), the following Property shall be excluded from the lien and
security interest granted hereunder (and shall, as applicable, not be included
as “Collateral”, “Inventory”, “Equipment”, “General Intangibles”, “Investment
Property”, “Proceeds”, “Instruments” or “Chattel Paper” for the purposes of this
Agreement): (i) any Contract, Contract Document or other document (and any
Contract Rights arising thereunder) to which any of the Grantors is a party and
any Governmental Permit held by a Grantor, in any case to the extent (but only
to the extent) that a Grantor is prohibited from granting a security interest
in, pledge of, or charge, mortgage or lien upon any such Property by reason of
(A) an existing and

 

6

--------------------------------------------------------------------------------


 

enforceable negative pledge or anti-assignment provision or (B) any Governmental
Requirement to which such Grantor or its Property is subject (all such
Contracts, Contract Documents, and other documents being the “Excluded
Contracts”) and all such Governmental Permits being the “Excluded Governmental
Permits”); provided, however , that (x) the exclusion from the lien and security
interest granted by such Grantor hereunder of any Contract Rights or
Governmental Permit of any of the Grantors under one or more of the Excluded
Contracts or Excluded Governmental Permits shall not limit, restrict or impair
the grant by such Grantor of the lien and security interest in any Accounts or
receivables arising under any such Excluded Contract or Excluded Governmental
Permits or any payments due or to become due thereunder, and (y) any Excluded
Contract or Excluded Governmental Permit shall automatically cease to be
excluded from this Section 3.01(b) (and shall automatically be subject to the
lien and security interest granted hereby and to the terms and provisions of
this Agreement as “Collateral”), to the extent that (1) either of the
prohibitions discussed in clause (A) and (B) above is ineffective or
subsequently rendered ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC or under any other Governmental Requirement or is otherwise no longer in
effect, or (2) the applicable Grantor has obtained the consent of the other
parties to such Excluded Contract to the creation of a lien and security
interest in, such Excluded Contract; (ii) as to each Grantor, more than 65% of
the outstanding voting stock of (A) any entity that is a controlled foreign
corporation under Section 957 of the Internal Revenue Code (or any successor
provision thereto) (“Foreign Subsidiary”) and (B) any Subsidiary of a Grantor
that has no Property other than Equity Interests in Foreign Subsidiaries (any
such stock being the “Excluded Equity”); (iii) any Property of any Grantor which
is subject to a Capital Lease Obligation (as defined in the Indenture), purchase
money obligation or other debt obligation if and to the extent that (A) such
Capital Lease Obligation, purchase money obligation or other debt obligation was
incurred in accordance with the terms of the Priority Lien Documents and the
agreements or documents granting or governing such Capital Lease Obligation,
purchase money obligation or other debt obligation validly prohibit, or
otherwise require any consent with respect to the granting of a Lien in the
Property securing such purchase money obligation or other debt obligation and
(B) such restriction described in clause (A) above relates only to the asset or
assets acquired by any Grantor and attachments and accessions thereto,
improvements thereof or substitutions therefor or other Property or equipment
financed by the same financing source pursuant to customary cross collateral
arrangements; provided that all proceeds paid or payable to any Grantor from any
sale, transfer or assignment or other voluntary or involuntary disposition of
such assets and all rights to receive such proceeds shall be included in the
Collateral to the extent not otherwise required to be paid to the holder of such
Capital Lease Obligations, purchase money obligations or other debt obligations
secured by such assets (all such property being the “Excluded PMSI Collateral”);
(iv) any real property (other than any Oil and Gas Property) owned by any
Grantor that has a Fair Market Value (as defined in the Indenture) not exceeding
$5,000,000 (all such property being the “Excluded Real Property”);
(v) [reserved]; (vi) any motor vehicles, aircraft, rolling stock or other assets
subject to certificate-of-title statutes (excluding, for the avoidance of doubt,
Oil and Gas Properties) (all such property being the “Excluded Certificated
Collateral”); (ix) Collateral that is or may be provided to certain Hedging
Obligation (as defined in the Indenture) counterparties, certain banking product
and account providers or issuers of letters of credit pursuant to the Priority
Lien Documents rather than generally to the Priority Lien Secured Parties or to
the Collateral Agent for the benefit of the Priority Lien Secured Parties as a
whole; (x) cash or securities of any Grantor pledged to secure performance of
tenders, surety or appeal bonds, government contracts,

 

7

--------------------------------------------------------------------------------


 

performance or return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business; (xi) any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law; and (xii) any Equity Interests in any Unrestricted
Subsidiaries (as defined in the Indenture), other than Equity Interests owned by
any Grantor in any Unrestricted SCOOP/STACK Subsidiary (as defined in the
Indenture); provided, however, that any Proceeds received by any Grantor on
account of any Excluded Contracts, Excluded Governmental Permits, Excluded
Equity, Excluded PMSI Collateral, Excluded Real Property, Excluded Certificated
Collateral or any other Property excluded under clauses (i) through (xii) above
shall constitute Collateral unless any assets or Property constituting such
Proceeds are themselves subject to the exclusions set forth in clauses
(i) through (xii) above.

 

Section 3.02                             Transfer of Pledged Securities.  All
certificates and instruments representing or evidencing the Pledged Securities
shall be delivered to and held pursuant hereto by the Collateral Agent or a
Person designated by the Collateral Agent and, in the case of an instrument or
certificate in registered form, shall be duly endorsed to the Collateral Agent
or in blank by an effective endorsement (whether on the certificate or
instrument or on a separate writing), and accompanied by any required transfer
tax stamps to effect the pledge of the Pledged Securities to the Collateral
Agent.  Notwithstanding the preceding sentence, all Pledged Securities must be
delivered or transferred in such manner, and each Grantor shall take all such
further action as may be requested by the Collateral Agent, as to permit the
Collateral Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8-303 of the UCC (if the Collateral Agent
otherwise qualifies as a protected purchaser).

 

Section 3.03                             Grantors Remains Liable under Accounts,
Chattel Paper and Payment Intangibles.  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of the Accounts,
Chattel Paper and Payment Intangibles to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, to the same
extent as if this Agreement had not been executed.  Neither the Collateral Agent
nor any other Secured Party shall have any obligation or liability under any
Account, Chattel Paper or Payment Intangible (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any such other Secured Party of any payment relating to such
Account, Chattel Paper or Payment Intangible, pursuant hereto, nor shall the
Collateral Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any Account,
Chattel Paper or Payment Intangible (or any agreement giving rise thereto), to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
under any Account, Chattel Paper or Payment Intangible (or any agreement giving
rise thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV
Acknowledgments, Waivers and Consents

 

Section 4.01                             Acknowledgments, Waivers and Consents.

 

(a)                                 Each Grantor acknowledges and agrees that
the obligations undertaken by it under this Agreement involve the provision of
collateral security for the obligations of Persons other than such Grantor and
that until Security Termination has occurred such Grantor’s provision of
collateral security for the Obligations are absolute, irrevocable and
unconditional under any and all circumstances.  In full recognition and
furtherance of the foregoing, each Grantor understands and agrees, to the
fullest extent permitted under applicable law and except as may otherwise be
expressly and specifically provided in the Collateral Agency Agreement and the
Priority Lien Documents, that each Grantor shall remain obligated hereunder
(including, without limitation, with respect to the collateral security provided
by such Grantor herein) and the enforceability and effectiveness of this
Agreement and the liability of such Grantor, and the rights, remedies, powers
and privileges of the Collateral Agent and the other Secured Parties under this
Agreement, the Collateral Agency Agreement and the Priority Lien Documents shall
not be affected, limited, reduced, discharged or terminated in any way:

 

(i)                                     notwithstanding that, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (A) any demand for payment of any of the Obligations made
by the Collateral Agent or any other Secured Party may be rescinded by the
Collateral Agent or such other Secured Party and any of the Obligations
continued; (B) the Obligations, the liability of any other Person upon or for
any part thereof or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by, or any indulgence or forbearance in respect thereof
granted by, the Collateral Agent or any other Secured Party; (C) any Priority
Lien Document, any Permitted Swap Agreement and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Collateral Agent (or the applicable
Secured Parties) may deem advisable from time to time; (D) the Borrower, any
other Grantor or any other Person may from time to time accept or enter into new
or additional agreements, security documents, guarantees or other instruments in
addition to, in exchange for or relative to, any Priority Lien Document or any
Permitted Swap Agreement, all or any part of the Obligations or any Collateral
now or in the future serving as security for the Obligations; (E) any collateral
security, guarantee or right of offset at any time held by the Collateral Agent
or any other Secured Party for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released; and (F) any other event (other than
Security Termination) shall occur which constitutes a defense or release of
sureties generally; and

 

(ii)                                  without regard to, and each Grantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising by reason of, (A) the illegality, invalidity or
unenforceability of any Priority Lien Document, any Permitted Swap Agreement,
any of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent or any other Secured Party, (B) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Grantor or any other

 

9

--------------------------------------------------------------------------------


 

Person against the Collateral Agent or any other Secured Party, (C) the
insolvency, bankruptcy arrangement, reorganization, adjustment, composition,
liquidation, disability, dissolution or lack of power of any Grantor or any
other Person at any time liable for the payment of all or part of the
Obligations or the failure of the Collateral Agent or any other Secured Party to
file or enforce a claim in bankruptcy or other proceeding with respect to any
Person; or any sale, lease or transfer of any or all of the assets of any
Grantor, or any changes in the shareholders of any Grantor; (D) the fact that
any Collateral or Lien contemplated or intended to be given, created or granted
as security for the repayment of the Obligations shall not be properly perfected
or created, or shall prove to be unenforceable or subordinate to any other Lien,
it being recognized and agreed by each of the Grantors that it is not entering
into this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the Collateral for
the Obligations; (E) any failure of the Collateral Agent or any other Secured
Party to marshal assets in favor of any Grantor or any other Person, to exhaust
any Collateral for all or any part of the Obligations, to pursue or exhaust any
right, remedy, power or privilege it may have against any Grantor or any other
Person or to take any action whatsoever to mitigate or reduce any Grantor’s
liability under this Agreement or any other Priority Lien Document; (F) any law
which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation; (G) the possibility that the Obligations may at any
time and from time to time exceed the aggregate liability of such Grantor under
this Agreement; or (H) any other circumstance or act whatsoever, which
constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of the Borrower for the Obligations, or of such Grantor
under any guarantee contained in any Priority Lien Document or with respect to
the collateral security provided by such Grantor herein, or which might be
available to a surety or guarantor, in bankruptcy or in any other instance.

 

(b)                                 Each Grantor hereby waives to the extent
permitted by law:  (i) except as expressly provided otherwise in any Priority
Lien Document, all notices to such Grantor, or to any other Person, including
but not limited to, notices of the acceptance of this Agreement, the guarantee
contained in any Priority Lien Document or the provision of collateral security
provided herein, or the creation, renewal, extension, modification, accrual of
any Obligations, or notice of or proof of reliance by the Collateral Agent or
any other Secured Party upon the guarantee contained in any Priority Lien
Document or upon the collateral security provided herein, or of default in the
payment or performance of any of the Obligations owed to the Collateral Agent or
any other Secured Party and enforcement of any right or remedy with respect
thereto; or notice of any other matters relating thereto; the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in any Priority Lien Document and the collateral security
provided herein and no notice of creation of the Obligations or any extension of
credit already or hereafter contracted by or extended to the Borrower need be
given to any Grantor; and all dealings between the Borrower and any of the other
Grantors, on the one hand, and the Collateral Agent and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in any Priority Lien
Document and on the collateral security provided herein; (ii) diligence and
demand of payment, presentment, protest, dishonor and notice of dishonor;
(iii) any statute of limitations affecting any Grantor’s liability hereunder or
the enforcement thereof; (iv) all rights of revocation with respect to the
Obligations, the guarantee contained in any Priority Lien Document and the
provision of collateral security

 

10

--------------------------------------------------------------------------------


 

herein; and (v) all principles or provisions of law which conflict with the
terms of this Agreement and which can, as a matter of law, be waived.

 

(c)                                  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Grantor, the
Collateral Agent or any other Secured Party may, but shall be under no
obligation to, join or make a similar demand on or otherwise pursue or exhaust
such rights and remedies as it may have against the Borrower, any other Grantor
or any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by the
Collateral Agent or any other Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Grantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Grantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Grantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Collateral Agent or any other Secured Party against any Grantor.  For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.  Neither the Collateral Agent nor any other Secured Party
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for the guarantee contained
in any Priority Lien Document or any Property subject thereto.

 

Section 4.02                             No Subrogation, Contribution or
Reimbursement.  Notwithstanding any payment made by any Grantor hereunder or any
set-off or application of funds of any Grantor by the Collateral Agent or any
other Secured Party, no Grantor shall be entitled to be subrogated to any of the
rights of the Collateral Agent or any other Secured Party against the Borrower
or any other Grantor or any collateral security or guarantee or right of offset
held by the Collateral Agent or any other Secured Party for the payment of the
Obligations, nor shall any Grantor seek or be entitled to seek any indemnity,
exoneration, participation, contribution or reimbursement from the Borrower or
any other Grantor in respect of payments made by such Grantor hereunder, and
each Grantor hereby expressly waives, releases, and agrees not to exercise any
and all such rights of subrogation, reimbursement, indemnity and contribution. 
Each Grantor further agrees that to the extent that such waiver and release set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement, indemnity and
contribution such Grantor may have against the Borrower, any other Grantor or
against any Collateral or security or guarantee or right of offset held by the
Collateral Agent or any other Secured Party shall, until Security Termination
has occurred, be junior and subordinate to any rights the Collateral Agent and
the other Secured Parties may have against the Borrower and such Grantor and to
all right, title and interest the Collateral Agent and the other Secured Parties
may have in any Collateral or security or guarantee or right of offset.  The
Collateral Agent, for the benefit of the Secured Parties, may use, sell or
dispose of any item of Collateral or security as it sees fit without regard to
any subrogation rights any Grantor may have, and upon any disposition or sale,
any rights of subrogation any Grantor may have shall terminate.

 

11

--------------------------------------------------------------------------------


 

ARTICLE V
Representations and Warranties

 

To induce the Collateral Agent and the other Secured Parties to enter into the
applicable Priority Lien Documents and to induce the Secured Parties to make
their respective extensions of credit thereunder, each Grantor hereby represents
and warrants to the Collateral Agent and each other Secured Party that:

 

Section 5.01                             [Reserved].

 

Section 5.02                             Benefit to the Grantor.  The Borrower
is a member of an affiliated group of companies that includes each Grantor, and
the Borrower and the other Grantors are engaged in related businesses.  Each
Grantor (other than the Borrower) is an Affiliate of the Borrower and its
guaranty and surety obligations pursuant to this Agreement reasonably may be
expected to benefit, directly or indirectly, it; and it has determined that this
Agreement is necessary and convenient to the conduct, promotion and attainment
of the business of such Grantor and the Borrower.

 

Section 5.03                             [Reserved].

 

Section 5.04                             Title; No Other Liens.  Except for the
security interest granted to the Collateral Agent for the ratable benefit of the
Secured Parties pursuant to this Agreement, such Grantor has good title to all
its respective items of the Collateral, in each case, free and clear of all
Liens except Liens permitted by the Priority Lien Documents (subject to receipt
of assignments from ExxonMobil under farmout agreements which are not more than
twelve months past first production and subject to receipt of assignments from
all other farmors under farmout agreements which are not more than six months
past first production).  No effective financing statement or other security
instrument or recording with respect to all or any part of the Collateral is on
file or of record in any public office, except such as have been filed in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties,
pursuant to this Agreement, the Security Documents or as are filed to secure
Liens permitted by the Priority Lien Documents, or as to which a duly authorized
termination statement relating to such financing statement or other instrument
has been delivered to the Collateral Agent on the date hereof or with respect to
which such Lien has been discharged by the Bankruptcy Court.

 

Section 5.05                             Perfected First Priority Liens.  The
security interests granted pursuant to this Agreement (a) upon completion of the
filings and other actions specified on Schedule 4 (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Collateral Agent in completed and, if applicable, duly executed form) will
constitute valid perfected security interests in all of the Collateral (other
than Excluded Perfection Assets) in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, as collateral security for the
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
(other than Inventory sold in the ordinary course of business) from such Grantor
and (b) are prior in right of priority to all other Liens on the Collateral in
existence on the date hereof except for Excepted Liens that have priority over
the Liens on the Collateral by operation of law and other Liens permitted under
the Priority Lien Documents.

 

12

--------------------------------------------------------------------------------


 

Section 5.06                             Legal Name, Organizational Status,
Chief Executive Office.  On the date hereof, the correct legal name of such
Grantor, such Grantor’s jurisdiction of organization, organizational number,
taxpayor identification number and the location of such Grantor’s chief
executive office are specified on Schedule 5.

 

Section 5.07                             Prior Names.  As of the date hereof,
Schedule 6 correctly sets forth all names and trade names that such Grantor has
used in the last five years.

 

Section 5.08                             Pledged Securities.  The shares (or
such other interests) of Pledged Securities pledged by such Grantor hereunder
constitute all the issued and outstanding shares (or such other interests) of
all classes of the Equity Interests of each Issuer owned by such Grantor.  All
the shares (or such other interests) of the Pledged Securities have been duly
and validly issued and are fully paid and nonassessable; and such Grantor is the
record and beneficial owner of, and has good title to, the Pledged Securities
pledged by it hereunder, free of any and all Liens or options in favor of any
other Person, except the security interest created by this Agreement or any
other Security Document and Excepted Liens.

 

Section 5.09                             Goods.  No portion of the Collateral
constituting Goods (other than Oil and Gas Properties) having an aggregate value
in excess of $2,500,000 is in the possession of a bailee that has issued a
negotiable or non-negotiable document covering such Collateral, except any such
Collateral (other than Oil and Gas Properties) the aggregate value of which does
not exceed $2,500,000 at any time (the “Exempt Goods”).

 

Section 5.10                             Instruments and Chattel Paper.  Such
Grantor has delivered to the Collateral Agent all Collateral constituting
Instruments and Chattel Paper (other than Excluded Perfection Assets), except
with respect to any such Collateral, the value of, individually or in the
aggregate, does not exceed $2,500,000 (the “Exempt Instruments and Chattel
Paper”).  No Collateral constituting Chattel Paper or Instruments contains any
statement therein to the effect that such Collateral has been assigned to an
identified party other than the Collateral Agent, and the grant of a security
interest in such Collateral in favor of the Collateral Agent hereunder does not
violate the rights of any other Person as a secured party.

 

Section 5.11                             Truth of Information; Accounts.  None
of the information with respect to the Collateral set forth in any schedule,
certificate or other writing at any time heretofore or hereafter furnished by
such Grantor to the Collateral Agent or any other Secured Party, or any other
information furnished by or on behalf of any Grantor to the Collateral Agent or
any other Secured Party in connection with the negotiation of this Agreement or
delivered hereunder, as modified or supplemented by other information so
furnished, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  As of the date
hereof, the place where each Grantor keeps its records concerning the Accounts,
Chattel Paper and Payment Intangibles is set forth on Schedule 4.

 

13

--------------------------------------------------------------------------------


 

Section 5.12                             Governmental Obligors.  None of the
Account Debtors on such Grantor’s Accounts, Chattel Paper or Payment Intangibles
is a Governmental Authority.

 

ARTICLE VI
Covenants

 

Each Grantor covenants and agrees with the Collateral Agent and the other
Secured Parties that, from and after the date of this Agreement until Security
Termination has occurred:

 

Section 6.01                             [Reserved].

 

Section 6.02                             Maintenance of Perfected Security
Interest; Further Documentation.

 

(a)                                 Such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 5.05 and shall defend such security
interest against the claims and demands of all Persons whomsoever (other than to
the extent such claims and demands are permitted by the Priority Lien
Documents).

 

(b)                                 At any time and from time to time, at the
sole expense of such Grantor, such Grantor will promptly and duly give, execute,
deliver, endorse, file or record any and all financing statements, continuation
statements, amendments, notices (including, without limitation, notifications to
financial institutions and any other Person), contracts, agreements,
assignments, certificates, stock powers or other instruments, obtain any and all
governmental approvals and consents and take or cause to be taken any and all
steps or acts that may be necessary or as the Collateral Agent may reasonably
request to create, perfect (other than with respect to Excluded Perfection
Assets), establish the priority of, or to preserve the validity, perfection
(other than with respect to Excluded Perfection Assets) or priority of, the
Liens granted by this Agreement or to enable the Collateral Agent or any other
Secured Party to enforce its rights, remedies, powers and privileges under this
Agreement with respect to such Liens or to otherwise obtain or preserve the full
benefits of this Agreement and the rights, powers and privileges herein granted.

 

(c)                                  Without limiting the obligations of the
Grantors under Section 6.02(b), other than with respect to Collateral
constituting Excluded Perfection Assets, Exempt Goods and Exempt Instruments and
Chattel Paper:  (i) such Grantor shall take or cause to be taken all actions
(other than any actions required to be taken by the Collateral Agent or any
Secured Party) to cause the Collateral Agent to (A) have “control” (within the
meaning of Sections 9-104, 9-105, 9-106, and 9-107 of the UCC) over any
Collateral constituting Electronic Chattel Paper, Investment Property (including
the Pledged Securities), Deposit Accounts (other than Excluded Accounts),
Securities Accounts (other than Excluded Accounts), Commodity Accounts (other
than Excluded Accounts), or Letter-of-Credit Rights, including, without
limitation, executing and delivering any agreements, in form and substance
reasonably satisfactory to the Collateral Agent, with securities intermediaries,
issuers or other Persons in order to establish “control”, and each Grantor shall
promptly notify the Collateral Agent and the other Secured Parties of such
Grantor’s acquisition of any such Collateral, and (B) be a “protected purchaser”
(as defined in Section 8-303 of the UCC); (ii) with respect to Collateral other
than certificated securities and goods covered by a document in the possession
of a Person other than such Grantor or the Collateral Agent, such Grantor shall
obtain written acknowledgment that such Person holds possession for the
Collateral

 

14

--------------------------------------------------------------------------------


 

Agent’s benefit; and (iii) with respect to any Collateral constituting Goods
that are in the possession of a bailee, such Grantor shall provide prompt notice
to the Collateral Agent and the other Secured Parties of any such Collateral
then in the possession of such bailee, and such Grantor shall take or cause to
be taken all actions (other than any actions required to be taken by the
Collateral Agent or any other Secured Party) necessary or reasonably requested
by the Collateral Agent to cause the Collateral Agent to have a perfected
security interest in such Collateral under applicable law.

 

(d)                                 This Section 6.02 and the obligations
imposed on each Grantor by this Section 6.02 shall be interpreted as broadly as
possible in favor of the Collateral Agent and the other Secured Parties in order
to effectuate the purpose and intent of this Agreement.

 

Section 6.03                             Maintenance of Records.  Such Grantor
will keep and maintain at its own cost and expense reasonably satisfactory and
complete records of the Collateral, including, without limitation, a record of
all payments received and all credits granted with respect to the Accounts.

 

Section 6.04                             [Reserved].

 

Section 6.05                             [Reserved].

 

Section 6.06                             Changes in Locations, Name, etc.  Such
Grantor recognizes that financing statements pertaining to the Collateral have
been or may be filed where such Grantor is organized.  Without limitation of any
other covenant herein, such Grantor will not cause or permit (i) any change to
be made in its name, identity or corporate structure or (ii) any change to such
Grantor’s jurisdiction of organization, unless such Grantor shall have first
(1) notified the Collateral Agent of such change at least ten (10) days (or such
shorter period of time as may be reasonably acceptable to the Collateral Agent)
prior to the effective date of such change, and (2) taken all action for the
purpose of maintaining the perfection and priority of the Collateral Agent’s
security interests under this Agreement.

 

Section 6.07                             [Reserved].

 

Section 6.08                             Limitations on Dispositions of
Collateral.  The Collateral Agent and the other Secured Parties do not
authorize, and such Grantor agrees not to Dispose of any of the Collateral,
except to the extent permitted by the Priority Lien Documents and the Collateral
Agency Agreement.

 

Section 6.09                             Pledged Securities.

 

(a)                                 If such Grantor shall become entitled to
receive or shall receive any stock certificate or other instrument (including,
without limitation, any certificate or instrument representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate or instrument issued in connection with any
reorganization), option or rights in respect of the capital stock or other
Equity Interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares (or such other interests) of the
Pledged Securities, or otherwise in respect thereof, such Grantor shall accept
the same as the agent of the Collateral Agent and the other Secured Parties,
hold the same in trust for the Collateral Agent and the other Secured Parties
and deliver the same forthwith to the Collateral Agent in the exact form
received, duly endorsed by such Grantor to the Collateral Agent, if

 

15

--------------------------------------------------------------------------------


 

required, together with an undated stock power or other equivalent instrument of
transfer acceptable to the Collateral Agent covering such certificate or
instrument duly executed in blank by such Grantor and with signature guaranteed,
to be held by the Collateral Agent, subject to the terms hereof, as additional
collateral security for the Obligations.

 

(a)                                 Without the prior written consent of the
Collateral Agent, such Grantor will not (except in each case as permitted by the
Priority Lien Documents) (i) unless otherwise permitted hereby, vote to enable,
or take any other action to permit, any Issuer to issue any Equity Interest of
any nature or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any Equity Interests of any
nature of any Issuer, (ii) sell, assign, transfer, exchange or otherwise dispose
of, or grant any option with respect to, the Pledged Securities or Proceeds
thereof (except pursuant to a transaction expressly permitted by the Priority
Lien Documents), (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Pledged
Securities or Proceeds thereof, or any interest therein, except the security
interest created by this Agreement or any other Security Document and Excepted
Liens or (iv) enter into any agreement or undertaking restricting the right or
ability of such Grantor or the Collateral Agent to sell, assign or transfer any
of the Pledged Securities or Proceeds thereof.

 

(b)                                 In the case of each Grantor that is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Collateral Agent promptly in writing of the occurrence of any of the events
described in Section 6.09(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Section 7.01(c) and Section 7.05 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.01(c) or Section 7.05 with respect to the Pledged
Securities issued by it.

 

(c)                                  Such Grantor shall furnish to the
Collateral Agent such stock powers and other equivalent instruments of transfer
as may be required to assure the transferability of and the perfection of the
security interest in the Pledged Securities when and as often as may be
reasonably requested by the Collateral Agent.

 

(d)                                 The Pledged Securities will at all times
constitute not less than 100% of the capital stock or other Equity Interests of
the Issuer thereof owned by any Grantor.

 

Section 6.10                             Reserved..

 

Section 6.11                             Analysis of Accounts, Etc.  Upon the
occurrence and during the continuation of a Priority Lien Debt Default, the
Collateral Agent shall have the right from time to time to make test
verifications of the Accounts, Chattel Paper and Payment Intangibles in any
manner and through any medium that it reasonably considers advisable, and each
Grantor, at such Grantor’s sole cost and expense, shall furnish all such
assistance and information as the Collateral Agent may require in connection
therewith.  Upon the occurrence and during the continuation of a Priority Lien
Debt Default, at any time and from time to time, upon the Collateral Agent’s
request and at the expense of each Grantor, such Grantor shall furnish to the
Collateral Agent reports showing reconciliations, aging and test verifications
of, and trial balances for, the Accounts, Chattel Paper and Payment Intangibles,
and all original and other documents evidencing, and

 

16

--------------------------------------------------------------------------------


 

relating to, the agreements and transactions which gave rise to the Accounts,
Chattel Paper and Payment Intangibles, including, without limitation, all
original orders, invoices and shipping receipts.

 

Section 6.12                             Instruments and Tangible Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper (other
than in each case Excluded Perfection Assets), such Instrument or Tangible
Chattel Paper shall be immediately delivered to the Collateral Agent, duly
endorsed in a manner satisfactory to the Collateral Agent, to be held as
Collateral pursuant to this Agreement.

 

Section 6.13                             [Reserved].

 

Section 6.14                             Commercial Tort Claims.  If such
Grantor shall at any time hold or acquire a Commercial Tort Claim that satisfies
the requirements of the following sentence, such Grantor shall, within thirty
(30) days from the date upon which such Commercial Tort Claim satisfies such
requirements, notify the Collateral Agent in a writing signed by such Grantor
containing a brief description thereof, and granting to the Collateral Agent in
such writing (for the benefit of the Secured Parties) a security interest
therein and in the Proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to the Collateral Agent. 
The provisions of the preceding sentence shall apply only to a Commercial Tort
Claim that satisfies the following requirements:  (i) the monetary value claimed
by or payable to the relevant Grantor in connection with such Commercial Tort
Claim shall exceed $2,500,000, and (ii) either (A) such Grantor shall have filed
a lawsuit or counterclaim or otherwise commenced legal proceedings (including,
without limitation, arbitration proceedings) against the Person against whom
such Commercial Tort Claim is made, or (B) such Grantor and the Person against
whom such Commercial Tort Claim is asserted shall have entered into a settlement
agreement with respect to such Commercial Tort Claim.  In addition, to the
extent that the existence of any Commercial Tort Claim held or acquired by any
Grantor is disclosed by such Grantor in any public filing with the Securities
Exchange Commission or any successor thereto or analogous Governmental
Authority, or to the extent that the existence of any such Commercial Tort Claim
is disclosed in any press release issued by any Grantor, then the relevant
Grantor shall, within thirty (30) days from the date upon which such disclosure
is made, transmit to the Collateral Agent a writing signed by such Grantor
containing a brief description of such Commercial Tort Claim and granting to the
Collateral Agent in such writing (for the benefit of the Secured Parties) a
security interest therein and in the Proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Collateral Agent.

 

ARTICLE VII
Remedial Provisions

 

Section 7.01                             Pledged Securities.

 

(a)                                 Unless a Priority Lien Debt Default shall
have occurred and be continuing and the Collateral Agent shall have given notice
to the relevant Grantor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section 7.01(b), each Grantor shall be
permitted to receive all cash dividends paid in respect of the Pledged
Securities, to the extent

 

17

--------------------------------------------------------------------------------


 

permitted in the Priority Lien Documents, and to exercise all voting and
corporate rights with respect to the Pledged Securities.

 

(b)                                 If a Priority Lien Debt Default shall occur
and be continuing, then at any time in the Collateral Agent’s discretion without
notice, and subject to the terms and conditions in the Collateral Agency
Agreement, (i) the Collateral Agent shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Obligations in accordance with
Section 3.4 of the Collateral Agency Agreement, and (ii) any or all of the
Pledged Securities shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Pledged Securities
at any meeting of shareholders (or other equivalent body) of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any Issuer, or upon
the exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Pledged Securities, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for Property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Pledged Securities pledged by such Grantor
hereunder (and each Issuer party hereto hereby agrees) to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that a Priority Lien Debt Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Collateral Agent.

 

(d)                                 After the occurrence and during the
continuation of a Priority Lien Debt Default, if the Issuer of any Pledged
Securities is the subject of bankruptcy, insolvency, receivership, custodianship
or other proceedings under the supervision of any Governmental Authority, then
all rights of the Grantor in respect thereof to exercise the voting and other
consensual rights which such Grantor would otherwise be entitled to exercise
with respect to the Pledged Securities issued by such Issuer shall cease, and
all such rights shall thereupon become vested in the Collateral Agent who shall
thereupon have the sole right to exercise such voting and other consensual
rights, but the Collateral Agent shall have no duty to exercise any such voting
or other consensual rights and shall not be responsible for any failure to do so
or delay in so doing.

 

Section 7.02                             Collections on Accounts, Etc.  The
Collateral Agent hereby authorizes each Grantor to collect upon the
Accounts, Instruments, Chattel Paper and Payment Intangibles, and the Collateral
Agent may curtail or terminate said authority at any time after the occurrence
and during the continuation of a Priority Lien Debt Default.  Upon the request
of the Collateral Agent at any

 

18

--------------------------------------------------------------------------------


 

time after the occurrence and during the continuation of a Priority Lien Debt
Default, each Grantor shall notify the Account Debtors that the applicable
Accounts, Chattel Paper and Payment Intangibles have been assigned to the
Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.  The
Collateral Agent may, upon the occurrence and during the continuation of a
Priority Lien Debt Default, in its own name or in the name of others communicate
with the Account Debtors to verify with them to its satisfaction the existence,
amount and terms of any Accounts, Chattel Paper or Payment Intangibles.

 

Section 7.03                             Proceeds.  If required by the
Collateral Agent at any time after the occurrence and during the continuation of
a Priority Lien Debt Default, any payments of Accounts, Instruments, Chattel
Paper and Payment Intangibles, when collected or received by each Grantor, and
any other cash or non-cash Proceeds received by each Grantor upon the sale or
other disposition of any Collateral, shall be forthwith (and, in any event,
within two Business Days from the date of sale or other disposition of such
Collateral) deposited by such Grantor in the exact form received, duly endorsed
by such Grantor to the Collateral Agent if required, in a collateral account
maintained by the Collateral Agent, subject to withdrawal by the Collateral
Agent for the ratable benefit of the Secured Parties only, as hereinafter
provided, and, until so turned over, shall be held by such Grantor in trust for
the Collateral Agent for the ratable benefit of the Secured Parties, segregated
from other funds of any such Grantor.  Each deposit of any such Proceeds shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.  All Proceeds (including,
without limitation, Proceeds constituting collections of Accounts, Chattel
Paper, or Instruments) while held by the Collateral Agent (or by any Grantor in
trust for the Collateral Agent for the ratable benefit of the Secured Parties)
shall continue to be collateral security for all of the Obligations and shall
not constitute payment thereof until applied as hereinafter provided.  At such
intervals as may be agreed upon by each Grantor and the Collateral Agent, or, if
a Priority Lien Debt Default shall have occurred and be continuing, at any time
at the Collateral Agent’s election, the Collateral Agent shall apply all or any
part of the funds on deposit in said collateral account on account of the
Obligations in such order as the Collateral Agent may elect, and any part of
such funds which the Collateral Agent elects not so to apply and deems not
required as collateral security for the Obligations shall be paid over from time
to time by the Collateral Agent to each Grantor or to whomsoever may be lawfully
entitled to receive the same.

 

Section 7.04                             UCC and Other Remedies.

 

(a)                                 Any exercise by Collateral Agent of any of
its rights under this Article VII shall be subject to the Collateral Agency
Agreement. If a Priority Lien Debt Default shall occur and be continuing, the
Collateral Agent, on behalf of the Secured Parties, may exercise in its
discretion, in addition to all other rights, remedies, powers and privileges
granted to them in this Agreement, the Collateral Agency Agreement, any Priority
Lien Document, and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights, remedies, powers and privileges of a
secured party under the UCC (whether the UCC is in effect in the jurisdiction
where such rights, remedies, powers or privileges are asserted) or any other
applicable law or otherwise available at law or equity.  Without limiting the
generality of the foregoing, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or

 

19

--------------------------------------------------------------------------------


 

upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
The Collateral Agent or any other Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released.  If a Priority Lien Debt Default shall
occur and be continuing, each Grantor further agrees, at the Collateral Agent’s
request, to assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
such Grantor’s premises or elsewhere.  Any such sale or transfer by the
Collateral Agent either to itself or to any other Person shall be absolutely
free from any claim of right by Grantor, including any equity or right of
redemption, stay or appraisal which Grantor has or may have under any rule of
law, regulation or statute now existing or hereafter adopted.  Upon any such
sale or transfer, the Collateral Agent shall have the right to deliver, assign
and transfer to the purchaser or transferee thereof the Collateral so sold or
transferred.  The Collateral Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 7.04, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Collateral Agent and the other Secured Parties
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in
accordance with Section 3.4 of the Collateral Agency Agreement, and only after
such application and after the payment by the Collateral Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-615 of the UCC, need the Collateral Agent account for the surplus, if
any, to any Grantor.  To the extent permitted by applicable law, each Grantor
waives all claims, damages and demands it may acquire against the Collateral
Agent or any other Secured Party arising out of the exercise by them of any
rights hereunder.  If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

(b)                                 In the event that the Collateral Agent
elects not to sell the Collateral, the Collateral Agent retains its rights to
dispose of or utilize the Collateral or any part or parts thereof in any manner
authorized or permitted by law or in equity, and to apply the proceeds of the
same towards payment of the Obligations.  Each and every method of disposition
of the Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.  The Collateral Agent may appoint any Person as
agent to perform any act or acts necessary or incident to any sale or transfer
of the Collateral, subject to the Collateral Agency Agreement.

 

Section 7.05                             Private Sales of Pledged Securities. 
Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Securities, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted

 

20

--------------------------------------------------------------------------------


 

group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof.  Each Grantor acknowledges and agrees
that any such private sale may result in prices and other terms less favorable
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner.  The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Securities for the period of
time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.  Each Grantor agrees to use its best
efforts to do or cause to be done all such other acts as may reasonably be
necessary to make such sale or sales of all or any portion of the Pledged
Securities pursuant to this Section 7.05 valid and binding and in compliance
with any and all other applicable Governmental Requirements.  Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 7.05 will cause irreparable injury to the Collateral Agent and the other
Secured Parties, that the Collateral Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 7.05 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants.

 

Section 7.06                             Waiver; Deficiency.  Each Grantor
waives and agrees not to assert any rights or privileges which it may acquire
under the UCC or any other applicable law.  Each Grantor shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Collateral Agent or any other
Secured Party to collect such deficiency.

 

Section 7.07                             Non-Judicial Enforcement.  The
Collateral Agent may enforce its rights hereunder without prior judicial process
or judicial hearing, and to the extent permitted by law, each Grantor expressly
waives any and all legal rights which might otherwise require the Collateral
Agent to enforce its rights by judicial process.

 

ARTICLE VIII
The Collateral Agent

 

Section 8.01                             Collateral Agent’s Appointment as
Attorney-in-Fact, Etc.

 

(a)                                 Each Grantor hereby irrevocably constitutes
and appoints the Collateral Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all reasonably appropriate action and
to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following, subject to the
Collateral Agency Agreement:

 

21

--------------------------------------------------------------------------------


 

(i)                                     unless being disputed under clause
(a) of the definition of “Excepted Liens” in the Credit Agreement, pay or
discharge taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

(ii)                                  execute, in connection with any sale
provided for in Section 7.04 or Section 7.05, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

 

(iii)                               (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) take possession of and endorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Account, Instrument, General Intangible, Chattel Paper or Payment
Intangible or with respect to any other Collateral, and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Collateral Agent for the purpose of collecting any all
such moneys due under any Account, Instrument or  General Intangible or with
respect to any other Collateral whenever payable; (C) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (D) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (E) receive, change the address for delivery, open and
dispose of mail addressed to any Grantor, and to execute, assign and endorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(H) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate; and (I) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Collateral Agent were the absolute owner thereof
for all purposes, and do, at the Collateral Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s and the other Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

 

Anything in this Section 8.01(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 8.01(a) except in accordance with the Collateral
Agency Agreement.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein within the applicable grace periods,
the Collateral Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

22

--------------------------------------------------------------------------------


 

(c)                                  The expenses of the Collateral Agent
incurred in connection with actions undertaken as provided in this Section 8.01
shall be payable by such Grantor to the Collateral Agent on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue and in compliance
hereof.  All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.

 

Section 8.02                             Duty of Collateral Agent.  The
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the UCC or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar Property for the account of other customers
in similar transactions.  Neither the Collateral Agent, any other Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof.  The powers conferred on the Collateral Agent and the other Secured
Parties hereunder are solely to protect the Collateral Agent’s and the other
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Collateral Agent or any other Secured Party to exercise any such powers. 
The Collateral Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct (as determined in a final,
non-appealable judgment of a court of competent jurisdiction).  To the fullest
extent permitted by applicable law, the Collateral Agent shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any
Collateral or the Obligations, or to take any steps necessary to preserve any
rights against any Grantor or other Person or ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not it has or is deemed to have knowledge
of such matters.  Each Grantor, to the extent permitted by applicable law,
waives any right of marshaling in respect of any and all Collateral, and waives
any right to require the Collateral Agent or any other Secured Party to proceed
against any Grantor or other Person, exhaust any Collateral or enforce any other
remedy which the Collateral Agent or any other Secured Party now has or may
hereafter have against any Grantor or other Person.

 

Section 8.03                             Execution of Financing Statements. 
Pursuant to the UCC and any other applicable law, each Grantor authorizes the
Collateral Agent, its counsel or its representative (but the Collateral Agent
shall not be obligated), at any time and from time to time, to file or record
financing statements, continuation statements, amendments thereto and other
filing or recording documents or instruments with respect to the Collateral
without the signature of such Grantor in such form and in such offices to
perfect the security interests of the Collateral Agent under this Agreement. 
Additionally, each Grantor authorizes the Collateral Agent, its counsel or its
representative, at any time and from time to time, to file or record such
financing statements that describe the Collateral covered thereby as “all assets
of the Grantor”, “all personal property of the

 

23

--------------------------------------------------------------------------------


 

Grantor” or words of similar effect.  A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

 

Section 8.04                             Authority of Collateral Agent.  Each
Grantor acknowledges that the rights and responsibilities of the Collateral
Agent under this Agreement with respect to any action taken by the Collateral
Agent or the exercise or non-exercise by the Collateral Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Collateral
Agent and the other Secured Parties, be governed by the Collateral Agency
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantors,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

ARTICLE IX
Subordination of Indebtedness

 

Section 9.01                             Subordination of All Grantor Claims. 
As used herein, the term “Grantor Claims” shall mean all debts and obligations
of the Borrower or any other Grantor to another Grantor, whether such debts and
obligations now exist or are hereafter incurred or arise, or whether the
obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by. After and during the
continuation of a Priority Lien Debt Default, no Grantor shall receive or
collect, directly or indirectly, from any obligor in respect thereof any amount
upon the Grantor Claims.

 

Section 9.02                             Claims in Bankruptcy.  In the event of
receivership, bankruptcy, reorganization, arrangement, debtor’s relief or other
insolvency proceedings involving any Grantor, the Collateral Agent on behalf of
the Secured Parties shall have the right to prove their claim in any proceeding,
so as to establish their rights hereunder and receive directly from the
receiver, trustee or other court custodian, dividends and payments which would
otherwise be payable upon Grantor Claims.  Each Grantor hereby assigns such
dividends and payments to the Collateral Agent for the benefit of the Secured
Parties for application against the Obligations as provided under Section 3.4 of
the Collateral Agency Agreement.  Should the Collateral Agent or any other
Secured Party receive, for application upon the Obligations, any such dividend
or payment which is otherwise payable to any Grantor, and which, as between such
Grantor, shall constitute a credit upon the Grantor Claims, then upon payment in
full of the Obligations, the intended recipient shall become subrogated to the
rights of the Collateral Agent and the other Secured Parties to the extent that
such payments to the Collateral Agent and the other Secured Parties on the
Grantor Claims have contributed toward the liquidation of the Obligations, and
such subrogation shall be with respect to that proportion of the Obligations
which would have been unpaid if the Collateral Agent and the other Secured
Parties had not received dividends or payments upon the Grantor Claims.

 

24

--------------------------------------------------------------------------------


 

Section 9.03                             Payments Held in Trust.  In the event
that notwithstanding Section 9.01 and Section 9.02, any Grantor should receive
any funds, payments, claims or distributions which is prohibited by such
Sections, then it agrees: (a) to hold in trust for the Collateral Agent and the
other Secured Parties an amount equal to the amount of all funds, payments,
claims or distributions so received, and (b) that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Collateral Agent, for the benefit of the Secured
Parties; and each Grantor covenants promptly to pay the same to the Collateral
Agent.

 

Section 9.04                             Liens Subordinate.  Each Grantor agrees
that, until Security Termination has occurred, any Liens securing payment of the
Grantor Claims shall be and remain inferior and subordinate to any Liens
securing payment of the Obligations, regardless of whether such encumbrances in
favor of such Grantor, the Collateral Agent or any other Secured Party presently
exist or are hereafter created or attach.  Until Security Termination has
occurred, without the prior written consent of the Collateral Agent, no Grantor
shall (a) exercise or enforce any creditor’s right it may have against any
debtor in respect of the Grantor Claims, or (b) foreclose, repossess, sequester
or otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it.

 

Section 9.05                             Notation of Records.  Upon the request
of the Collateral Agent, all promissory notes and all accounts receivable
ledgers or other evidence of the Grantor Claims accepted by or held by any
Grantor shall contain a specific written notice thereon that the indebtedness
evidenced thereby is subordinated under the terms of this Agreement.

 

ARTICLE X
Miscellaneous

 

Section 10.01                      Waiver.  No failure on the part of the
Collateral Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under any of the Priority Lien Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Priority Lien Documents preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided herein are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.  The exercise by the Collateral Agent of any one or more of the
rights, powers and remedies herein shall not be construed as a waiver of any
other rights, powers and remedies, including, without limitation, any rights of
set-off.

 

Section 10.02                      Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 7.6 of the Collateral Agency Agreement; provided that any
such notice, request or demand to or upon any Grantor shall be addressed to such
Grantor at its notice address set forth on Schedule 1.

 

25

--------------------------------------------------------------------------------


 

Section 10.03                      Payment of Expenses, Indemnities, Etc.

 

(a)                                 Each Grantor agrees to pay or promptly
reimburse the Collateral Agent and each other Secured Party for all advances,
charges, fees, costs and expenses (including, without limitation, all costs and
expenses of holding, preparing for sale and selling, collecting or otherwise
realizing upon the Collateral and all attorneys’ fees, legal expenses and court
costs) incurred by any Secured Party in connection with the exercise of its
respective rights and remedies hereunder, including, without limitation, any
advances, charges, costs and expenses that may be incurred in any effort to
enforce any of the provisions of this Agreement or any obligation of any Grantor
in respect of the Collateral or in connection with (i) the preservation of the
Lien of, or the rights of, the Collateral Agent or any other Secured Party under
this Agreement, (ii) any actual or attempted sale, lease, disposition, exchange,
collection, compromise, settlement or other realization in respect of, or care
of, the Collateral, including all such costs and expenses incurred in any
bankruptcy, reorganization, workout or other similar proceeding, or
(iii) collecting against such Grantor under the guarantee contained in any
Priority Lien Document or otherwise enforcing or preserving any rights under
this Agreement and the Priority Lien Documents to which such Grantor is a party.

 

(b)                                 Each Grantor agrees to indemnify and pay,
and to save the Collateral Agent and the other Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, fees, costs, expenses or disbursements of any kind or nature
whatsoever (including, without limitation, court costs and attorneys’ fees, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement) incurred because of, incident
to, or with respect to, the Collateral (including, without limitation, any
exercise of rights or remedies in connection therewith) or the execution,
delivery, enforcement, performance and administration of this Agreement, to the
extent the Borrower would be required to do so pursuant to Section 7.9 of the
Collateral Agency Agreement or such other applicable provision of any Priority
Lien Document; and THE INDEMNITY PROVIDED HEREIN SHALL EXTEND TO EACH PERSON
BEING INDEMNIFIED NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY
KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE
ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE PERSONS
BEING INDEMNIFIED OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY
ONE OR MORE OF THE PERSONS BEING INDEMNIFIED; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY PERSON BEING INDEMNIFIED, BE AVAILABLE TO THE EXTENT THAT
(I) SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED
BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PERSON BEING
INDEMNIFIED OR (II) SUCH CLAIMS (OTHER THAN CLAIMS AGAINST THE COLLATERAL AGENT,
THE ARRANGER OR THE ISSUING BANK) ARE SOLELY BETWEEN PERSONS BEING INDEMNIFIED. 
All amounts for which any Grantor is liable pursuant to this Section 10.03 shall
be due and payable by such Grantor to the Secured Parties upon demand.

 

26

--------------------------------------------------------------------------------


 

Section 10.04                      Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 7.1 of the Collateral Agency
Agreement.

 

Section 10.05                      Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Grantor and shall inure to
the benefit of the Collateral Agent and the other Secured Parties and their
successors and permitted assigns; provided that, no Grantor may assign, transfer
or delegate any of its rights or obligations under this Agreement without the
prior written consent of the Collateral Agent and as otherwise permitted under
the Collateral Agency Agreement and the other Priority Lien Documents.

 

Section 10.06                      Invalidity.  In the event that any one or
more of the provisions contained in this Agreement or in any of the Priority
Lien Documents to which a Grantor is a party shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or such
other Priority Lien Document.

 

Section 10.07                      Counterparts.  This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and any of the parties hereto may execute this Agreement
by signing any such counterpart.

 

Section 10.08                      Survival.  The obligations of the parties
under Section 10.03 shall survive Discharge of Priority Lien Obligations and the
resignation or removal of the Collateral Agent.  To the extent that any payments
on the Obligations or proceeds of any Collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Collateral Agent’s and the other Secured Parties’ Liens,
security interests, rights, powers and remedies under this Agreement and each
Security Document shall continue in full force and effect.  In such event, each
Security Document shall be automatically reinstated and each Grantor shall take
such action as may be reasonably requested by the Collateral Agent and the other
Secured Parties to effect such reinstatement.

 

Section 10.09                      Captions.  Captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

Section 10.10                      Governing Law; Submission to Jurisdiction.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER PRIORITY LIEN DOCUMENTS TO WHICH A GRANTOR IS A
PARTY SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION
IN THE STATE, COUNTY AND CITY OF NEW YORK, AND EACH OF THE SECURED PARTIES, THE
COLLATERAL AGENT AND THE GRANTORS HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN

 

27

--------------------------------------------------------------------------------


 

RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  EACH OF THE SECURED PARTIES, THE COLLATERAL AGENT AND THE
GRANTORS HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE THE COLLATERAL AGENT OR ANY
SECURED PARTY FROM OBTAINING JURISDICTION OVER SUCH GRANTOR IN ANY COURT
OTHERWISE HAVING JURISDICTION.

 

(c)                                  EACH OF THE SECURED PARTIES, THE COLLATERAL
AGENT AND THE GRANTORS IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PERSON
AT THE ADDRESS SPECIFIED ON ITS SIGNATURE PAGE OF THIS AGREEMENT OR THE
COLLATERAL AGENCY AGREEMENT, AS APPLICABLE, SUCH SERVICE TO BECOME EFFECTIVE
THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE COLLATERAL AGENT OR ANY SECURED PARTY OR GRANTOR TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST SUCH GRANTOR IN ANY OTHER JURISDICTION.

 

(d)                                 THE COLLATERAL AGENT, EACH GRANTOR AND EACH
SECURED PARTY HEREBY (I) IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY PRIORITY LIEN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; PROVIDED, THAT, FOR THE AVOIDANCE
OF DOUBT, NOTHING CONTAINED IN THIS CLAUSE (II) SHALL LIMIT ANY GRANTOR’S
INDEMNIFICATION OBLIGATIONS TO THE EXTENT SET FORTH IN SECTION 10.03(B) ABOVE TO
THE EXTENT SUCH SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARE
INCLUDED IN ANY THIRD PARTY CLAIM IN CONNECTION WITH WHICH SUCH INDEMNIFIED
PERSON IS OTHERWISE ENTITLED TO INDEMNIFICATION HEREUNDER; (III) CERTIFY THAT NO
PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(IV) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
APPLICABLE PRIORITY LIEN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 10.10.

 

28

--------------------------------------------------------------------------------


 

Section 10.11                      Acknowledgments.

 

(a)                                 Each Grantor hereby acknowledges that:

 

(i)                                     it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the Priority Lien
Documents to which it is a party;

 

(ii)                                  neither the Collateral Agent nor any other
Secured Party has any fiduciary relationship with or duty to any Grantor arising
out of or in connection with this Agreement or any of the Priority Lien
Documents, and the relationship between the Grantors, on the one hand, and the
Collateral Agent and the other Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor or agent, as
applicable; and

 

(iii)                               no joint venture is created hereby or by the
Priority Lien Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Secured Parties.

 

(b)                                 Each of the parties hereto specifically
agrees that it has a duty to read this Agreement and the Security Documents and
agrees that it is charged with notice and knowledge of the terms of this
Agreement and the other Security Documents; that it has in fact read this
Agreement and is fully informed and has full notice and knowledge of the terms,
conditions and effects of this Agreement; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the other Security Documents; and has
received the advice of its attorney in entering into this Agreement and the
other Security Documents; and that it recognizes that certain of the terms of
this Agreement and the other Security Documents result in one party assuming the
liability inherent in some aspects of the transaction and relieving the other
party of its responsibility for such liability.  Each party hereto agrees and
covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Agreement and the other Security Documents on the
basis that the party had no notice or knowledge of such provision or that the
provision is not “conspicuous.”

 

(c)                                  Each Grantor warrants and agrees that each
of the waivers and consents set forth in this Agreement are made voluntarily and
unconditionally after consultation with outside legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which such Grantor otherwise may have against
the Borrower, any other Grantor, the Secured Parties or any other Person or
against any Collateral.  If, notwithstanding the intent of the parties that the
terms of this Agreement shall control in any and all circumstances, any such
waivers or consents are determined to be unenforceable under applicable law,
such waivers and consents shall be effective to the maximum extent permitted by
law.

 

Section 10.12                      Additional Grantors.  Each Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to any
Priority Lien Document and is not a signatory hereto shall become a Grantor for
all purposes of this Agreement upon execution and delivery by such Subsidiary of
an Assumption Agreement in the form of Annex I hereto.

 

29

--------------------------------------------------------------------------------


 

Section 10.13                      Set-Off.  Each Grantor agrees that, in
addition to (and without limitation of) any right of set-off, bankers’ lien or
counterclaim a Secured Party may otherwise have, each Secured Party shall have
the right and be entitled (after consultation with the Collateral Agent), at its
option, to offset (i) balances held by it or by any of its Affiliates for
account of any Grantor or any Subsidiary at any of its offices, in Dollars or in
any other currency, and (ii) amounts due and payable to such Lender (or any
Affiliate of such Lender) under any Permitted Swap Agreement, against any
principal of or interest on any of such Secured Party’s Loans, or any other
amount due and payable to such Secured Party hereunder, which is not paid when
due (regardless of whether such balances are then due to such Person), in which
case it shall promptly notify the Borrower and the Collateral Agent thereof,
provided that such Secured Party’s failure to give such notice shall not affect
the validity thereof.

 

Section 10.14                      Releases.

 

(a)                                 Release.  The Liens created hereby shall be
released automatically (a) in accordance with Sections 4.1 and 4.4 of the
Collateral Agency Agreement and (b) upon Security Termination. Upon any such
release, the Collateral Agent will, at the Grantors’ sole expense, deliver to
the Grantors, without any representations, warranties or recourse of any kind
whatsoever, any Collateral held by the Collateral Agent hereunder which is
subject to such release, and execute and deliver to the Grantors such documents
as the Grantors may reasonably request to evidence such release.

 

(b)                                 Retention in Satisfaction.  Except as may be
expressly applicable pursuant to Section 9-620 of the UCC, no action taken or
omission to act by the Collateral Agent or the other Secured Parties hereunder,
including, without limitation, any exercise of voting or consensual rights or
any other action taken or inaction, shall be deemed to constitute a retention of
the Collateral in satisfaction of the Obligations or otherwise to be in full
satisfaction of the Obligations, and the Obligations shall remain in full force
and effect, until the Collateral Agent and the other Secured Parties shall have
applied payments (including, without limitation, collections from Collateral)
towards the Obligations in the full amount then outstanding or until such
subsequent time as is provided in Section 10.14(a).

 

Section 10.15                      Reinstatement.  The obligations of each
Grantor under this Agreement (including, without limitation, with respect to the
provision of Collateral herein) shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Collateral Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Grantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Grantor or any
substantial part of its Property, or otherwise, all as though such payments had
not been made.

 

30

--------------------------------------------------------------------------------


 

Section 10.16                      Acceptance.  Each Grantor hereby expressly
waives notice of acceptance of this Agreement, acceptance on the part of the
Collateral Agent and the other Secured Parties being conclusively presumed by
their request for this Agreement and delivery of the same to the Collateral
Agent.

 

Section 10.17                      Amendment and Restatement.  This Agreement
amends and restates the provisions of the Existing Borrower GCA that relate to
the granting of a security interest or the provision of Collateral, which
agreement was assigned to the Collateral Agent pursuant to that certain Master
Reaffirmation and Assignment and Assumption of Liens and Security Interests,
dated as of the date hereof, by and among the Borrower, the other Grantors party
thereto, Wells Fargo Bank, N.A., as administrative agent, UMB Bank, N.A., as
trustee and the Collateral Agent.  This Agreement renews, continues and extends
all security interests granted by Grantors which are existing by virtue of the
Existing Borrower GCA, but the terms, provisions and conditions of such security
interests shall hereafter be governed in all respects by this Agreement and any
amendments, amendments and restatements, supplements or other modifications
hereto.  Notwithstanding the fact that the Collateral described in and subject
to the Existing Borrower GCA is subject to the security interests existing by
virtue of this Agreement, this Agreement does not, and shall not be construed
to, release, novate, discharge, extinguish or diminish, in any way, the security
interests granted by Grantors named in this Agreement existing by virtue of the
Existing Borrower GCA, or the priority thereof.  The execution and delivery of
this Agreement shall not effect a novation of the Existing Borrower GCA, or the
obligations and liabilities thereunder, and shall not evidence repayment or
termination of the obligations and liabilities of the Grantors under the
Existing Borrower GCA. Each Grantor hereby acknowledges, agrees to comply with
and agrees to take any actions reasonably requested by the Collateral Agent to
facilitate the occurrence of the actions contemplated in this Section 10.17.

 

Section 10.18                      No Oral Agreements.  THIS AGREEMENT, THE
COLLATERAL AGENCY AGREEMENT AND THE PRIORITY LIEN DOCUMENTS (OTHER THAN THE
LETTERS OF CREDIT ISSUED UNDER THE CREDIT AGREEMENT) EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF.  THIS AGREEMENT, THE COLLATERAL AGENCY AGREEMENT AND THE PRIORITY LIEN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES HERETO.

 

Section 10.19                      Collateral Agent.

 

(a)                                 The parties acknowledge that all of the
rights, protections, immunities and powers (including, without limitation, the
right to indemnification) applicable to Wells Fargo Bank, National Association
as Collateral Agent under the Collateral Agency Agreement are hereby
incorporated by reference and shall be applicable to Wells Fargo Bank, National
Association as Collateral Agent under this Agreement as if fully set forth
herein.

 

31

--------------------------------------------------------------------------------


 

(b)                                 It is understood that any reference to the
Collateral Agent taking any action, making any determinations, requests,
directions, consents or elections, deeming any action or document reasonable,
appropriate or satisfactory, exercising discretion, or exercising any rights or
duties under this Agreement shall be pursuant to written direction from the
Controlling Priority Lien Representative.

 

[Signature Page to Follow]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWER:

JONES ENERGY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Robert J. Brooks

 

Name: Robert J. Brooks

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

GRANTORS:

NOSLEY ASSETS, LLC

 

 

 

 

 

By:

/s/ Robert J. Brooks

 

Name: Robert J. Brooks

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

JONES ENERGY, LLC

 

 

 

 

 

By:

/s/ Robert J. Brooks

 

Name: Robert J. Brooks

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

NOSLEY SCOOP, LLC

 

 

 

 

 

By:

/s/ Robert J. Brooks

 

Name: Robert J. Brooks

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

NOSLEY ACQUISITION, LLC

 

 

 

 

 

By:

/s/ Robert J. Brooks

 

Name: Robert J. Brooks

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

JONES ENERGY FINANCE CORP.

 

 

 

 

 

By:

/s/ Robert J. Brooks

 

Name: Robert J. Brooks

 

 

Title: Executive Vice President and Chief Financial Officer

 

SIGNATURE PAGE

COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to as

 

of the date hereof by:

 

 

COLLATERAL AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michael Pinzon

 

Name: Michael Pinzon

 

 

Title:Vice President

 

SIGNATURE PAGE

COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GRANTORS

 

To each Grantor:

 

c/o Jones Energy Holdings, LLC

Notice Address:

Attn:  Robert J. Brooks

807 Las Cimas Parkway

Suite 350

Austin, TX 78746

Telephone: 512-493-4899

 

 

Schedule 1 - 1

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF PLEDGED SECURITIES

 

Pledged Securities:

 

Holder of Ownership Interest

 

Issuer

 

Description of Holder’s 
Ownership Interest

 

Certificate No. 
(if applicable)

Jones Energy Holdings, LLC

 

Jones Energy, LLC

 

100% limited liability company interest

 

Uncertificated

 

 

Nosley Assets, LLC

 

100% limited liability company interest

 

Uncertificated

 

 

Jones Energy Finance Corp.

 

1000 shares of Capital Stock

 

1

 

 

CCPR Sub LLC

 

100% limited liability company interest

 

Uncertificated

Nosley Assets, LLC

 

Nosley SCOOP, LLC

 

100% limited liability company interest

 

Uncertificated

 

 

Nosley Acquisition, LLC

 

100% limited liability company interest

 

Uncertificated

Jones Energy, LLC

 

JRJ Opco, LLC

 

100% limited liability company interest

 

Uncertificated

 

Schedule 2 - 1

--------------------------------------------------------------------------------


 

Schedule 3

 

COMMERCIAL TORT CLAIMS

 

None.

 

Schedule 3 - 1

--------------------------------------------------------------------------------


 

Schedule 4

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

Debtor

 

Filing Type

 

Jurisdiction

Jones Energy, LLC

 

UCC-1

 

Texas

Jones Energy Holdings, LLC

 

UCC-1

 

Delaware

Nosley Assets, LLC

 

UCC-1

 

Delaware

Nosley SCOOP, LLC

 

UCC-1

 

Delaware

Nosley Acquisition, LLC

 

UCC-1

 

Delaware

Jones Energy Finance Corp.

 

UCC-1

 

Delaware

 

Delivery to the Collateral Agent of the following Pledged Securities:

 

A.                                    Stock Certificate evidencing Equity
Interests of Jones Energy Finance Corp.

 

Schedule 4 - 1

--------------------------------------------------------------------------------


 

Schedule 5

 

CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION, ORGANIZATIONAL
IDENTIFICATION NUMBER, TAXPAYOR IDENTIFICATION NUMBER AND CHIEF EXECUTIVE OFFICE

 

Correct Legal Name:

Jones Energy Holdings, LLC

Location of jurisdiction of organization:

Delaware

Organizational identification number:

4765517

Chief Executive Office

807 Las Cimas Parkway

 

Suite 350

 

Austin, TX 78746

 

 

Taxpayer identification number:

27-1495091

 

 

 

 

Correct Legal Name:

Nosley Assets, LLC

Location of jurisdiction of organization:

Delaware

Organizational identification number:

5191737

Chief Executive Office

807 Las Cimas Parkway

 

Suite 350

 

Austin, TX 78746

 

 

Taxpayer identification number:

35-2456460

 

 

 

 

Correct Legal Name:

Nosley SCOOP, LLC

Location of jurisdiction of organization:

Delaware

Organizational identification number:

6159400

Chief Executive Office

807 Las Cimas Parkway

 

Suite 350

 

Austin, TX 78746

 

 

Taxpayer identification number:

81-4171108

 

 

 

 

Correct Legal Name:

Nosley Acquisition, LLC

Location of jurisdiction of organization:

Delaware

Organizational identification number:

6210291

Chief Executive Office

807 Las Cimas Parkway

 

Suite 350

 

Austin, TX 78746

 

 

Taxpayer identification number:

81-4961548

 

 

Correct Legal Name:

Jones Energy, LLC

Location of jurisdiction of organization:

Texas

 

Schedule 5 - 1

--------------------------------------------------------------------------------


 

Organizational identification number:

17524588617

Chief Executive Office

807 Las Cimas Parkway

 

Suite 350

 

Austin, TX 78746

 

 

Taxpayer identification number:

75-2458861

 

 

Correct Legal Name:

Jones Energy Finance Corp.

Location of jurisdiction of organization:

Delaware

Organizational identification number:

5501607

Chief Executive Office

807 Las Cimas Parkway

 

Suite 350

 

Austin, TX 78746

 

 

Taxpayer identification number:

27-1466652

 

Schedule 5 - 1

--------------------------------------------------------------------------------


 

Schedule 6

 

PRIOR NAMES

 

1.              Nosley Assets, LLC is the survivor by merger of Crusader
Holdings, LLC, Knight Energy Group, LLC, Knight Energy Management, LLC, Knight
Energy Management II, LLC and RCH Upland Acquisition, LLC

2.              Jones Energy Holdings, LLC is the survivor by merger of J/M
Crusader Acquisition Sub, LLC

 

 

Schedule 6 - 1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Collateral Agreement dated as of February 14, 2018 (the “Agreement”),
made by the Grantors parties thereto for the benefit of Wells Fargo Bank,
National Association, as Collateral Agent.  The undersigned agrees for the
benefit of the Collateral Agent and the Secured Parties as follows:

 

1.                                      The undersigned will be bound by the
terms of the Agreement and will comply with such terms insofar as such terms are
applicable to the undersigned.

 

2.                                      The terms of Sections 7.01(c) and 7.05
of the Agreement shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Sections 7.01(c) or 7.05 of the
Agreement.

 

 

[NAME OF ISSUER]

 

 

 

By:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Fax:

 

 

*This consent is necessary only with respect to any Issuer which is not also a
Grantor.  This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor.

 

--------------------------------------------------------------------------------


 

Annex I

 

Assumption Agreement

 

ASSUMPTION AGREEMENT, dated as of                 , 20  , is made by
                              , a                (the “Additional Grantor”), in
favor of Wells Fargo Bank, National Association, as collateral agent (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”), for the ratable benefit of the Secured Parties (such capitalized term
and other capitalized terms used in this Assumption Agreement as hereinafter
defined).

 

W I T N E S S E T H:

 

WHEREAS, Jones Energy Holdings, LLC (the “Borrower”), the lenders party thereto
from time to time and Wells Fargo Bank, N.A., as administrative agent, have
entered into that certain Credit Agreement, dated as of December 31, 2009 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, pursuant to that certain Indenture, dated as of February 14, 2018 (as
amended, amended and restated, supplemented, and otherwise modified from time to
time, the “Indenture”), among the Borrower, the other grantors party thereto
from time to time and UMB Bank, N.A., as trustee (the “Trustee”), the Borrower
issued notes thereunder;

 

WHEREAS, in connection with the Credit Agreement, the Indenture and any other
Priority Lien Documents, the Borrower and certain of its Subsidiaries have
entered into the Amended and Restated Collateral Agreement, dated as of
February 14, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Collateral Agreement”; terms used herein and
not defined shall have the meanings given to such terms in the Collateral
Agreement) in favor of the Collateral Agent for the benefit of the Secured
Parties; and

 

WHEREAS, the Priority Lien Documents require the Additional Grantor to become a
party to the Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Collateral Agreement.  By executing and
delivering this Assumption Agreement, the Additional Grantor, as provided in
Section 10.12 of the Collateral Agreement, hereby becomes a party to the
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder and expressly grants to the Collateral Agent, for the benefit
of the Secured Parties (as defined in the Collateral Agreement), a security
interest in all Collateral owned by such Additional Grantor to secure all of
such Additional Grantor’s obligations and liabilities thereunder.  The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules 1 through 6 to the Collateral Agreement.  The Additional
Grantor hereby represents and warrants that each of the

 

--------------------------------------------------------------------------------


 

representations and warranties contained in Article IV of the Collateral
Agreement is true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.

 

2.                                      Governing Law.  THIS ASSUMPTION
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------